EXHIBIT 10.2


WESTMORELAND COAL COMPANY
TIME VESTED CASH UNIT AGREEMENT
This Cash Unit Agreement (this “Agreement”) is made and entered into as of May
18, 2016 (the “Grant Date”) by and between Westmoreland Coal Company, a Delaware
corporation (the “Company”) and _______________ (the “Grantee”).
WHEREAS, the Company has adopted the Westmoreland Coal Company Long-Term
Incentive Plan Guideline (the “Plan”) pursuant to which awards of Cash Units may
be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Cash Units provided for
herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
Section 1.DEFINITIONS.
1.1
    Affiliate means a corporation or other entity that, directly or through one
or more intermediaries, controls, is controlled by or is under common control
with, the Company.
1.2
    Change in Control means:
a.
    One person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company; provided that a Change in Control has not occurred
if any person (or more than one person acting as a group) owns more than 50% of
the total fair market value or total voting power of the Company’s stock and
acquires additional stock;
b.
    One person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing 30% or more of the
total voting power of the stock of such corporation;
c.
    A majority of the members of the Company’s board of directors are replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the board of directors before the date of appointment
or election; or
d.
    One person (or more than one person acting as a group), acquires (or has


1

--------------------------------------------------------------------------------

EXHIBIT 10.2


acquired during the twelve-month period ending on the date of the most recent
acquisition) assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Company immediately before such acquisitions.
1.3
    Cause means:
a.
    with respect to any Employee: (a) If the employee is a party to an
employment or service agreement with the Company or its Affiliates and such
agreement provides for a definition of Cause, the definition contained therein;
or (b) if no such agreement exists, or if such agreement does not define Cause:
(i) the commission of, or plea of guilty or no contest to, a felony or a crime
involving moral turpitude or the commission of any other act involving willful
malfeasance or material fiduciary breach with respect to the Company or an
Affiliate; (ii) conduct that results in or is reasonably likely to result in
harm to the reputation or business of the Company or any of its Affiliates;
(iii) gross negligence or willful misconduct with respect to the Company or an
Affiliate; or (iv) material violation of state or federal securities laws.
b.
    with respect to any director, a determination by a majority of the
disinterested board members that the director has engaged in any of the
following: (a) malfeasance in office; (b) gross misconduct or neglect; (c) false
or fraudulent misrepresentation inducing the director’s appointment; (d) willful
conversion of corporate funds; or (e) repeated failure to participate in Board
meetings on a regular basis despite having received proper notice of the
meetings in advance.
The Committee has the discretion to determine the effect of all matters and
questions relating to whether a participant has been discharged for Cause.
1.4
    Code means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code includes a reference to any
regulations promulgated thereunder.
1.5
    Committee means a committee of one or more members of the board appointed by
the board to administer the Plan.
1.6
    Continuous Service means that the participant’s service with the Company or
an Affiliate, whether as an employee or director, is not interrupted or
terminated. The participant’s Continuous Service has not terminated merely
because of a change in the capacity in which the participant renders service to
the Company or an Affiliate as an employee or director or a change in the entity
for which the Participant renders such service; provided that if any Award is
subject


2

--------------------------------------------------------------------------------

EXHIBIT 10.2


to Code Section 409A, this sentence is only effective to the extent consistent
with Code Section 409A. For example, a change in status from an Employee of the
Company to a director of an Affiliate will not constitute an interruption of
Continuous Service. The Committee or its delegate, in its sole discretion, may
determine whether Continuous Service has been interrupted in the case of any
leave of absence, including sick leave, military leave or any other personal or
family leave of absence.
1.7
    Disability means that the participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment; provided, however, for purposes of determining the term of an
incentive stock option, the term Disability shall have the meaning ascribed to
it under Code Section 22(e)(3). The determination of whether an individual has a
Disability shall be determined under procedures established by the Committee.
Except in situations where the Committee is determining Disability for purposes
of the term of an incentive stock option, the Committee may rely on any
determination that a Participant is disabled for purposes of benefits under any
long-term disability plan maintained by the Company or any Affiliate in which a
Participant participates.
1.8
    Fair Market Value means, as of any date, the value of the Common Stock as
determined (for so long as the Common Stock is readily tradable on an
established securities market, including without limitation the NASDAQ Global
Select Market, the NASDAQ Global Market or the NASDAQ Capital Market) by
reference to the closing sale price for the primary trading session in the
principal U.S. market for the Common Stock on the date of grant.
1.9
    Good Reason means: (a) If an employee is a party to an employment or service
agreement with the Company or its Affiliates and such agreement provides for a
definition of Good Reason, the definition contained therein; or (b) if no such
agreement exists or if such agreement does not define Good Reason, the
occurrence of one or more of the following without the participant’s express
written consent, which circumstances are not remedied by the Company within
30 days of its receipt of a written notice from the participant describing the
applicable circumstances (which notice must be provided by the participant
within 90 days of the Participant’s knowledge of the applicable circumstances):
(i) any material, adverse change in the participant’s duties, responsibilities,
authority, title, status or reporting structure; (ii) a material reduction in
the participant’s base salary or bonus opportunity; or (iii) a geographical
relocation of the participant’s principal office location by more than 50 miles.
Section 2.
    GRANT OF CASH UNITS.
2.1
    Pursuant to the Plan, the Company hereby issues to the Grantee on the Grant
Date an Award consisting of, in the aggregate, «CU» Cash Units (the “Cash Units”
or “CUs”). Each Cash Unit represents the Fair Market Value of one share of
Westmoreland Coal Company common stock, subject to the terms and conditions set
forth in this Agreement and the Plan.


3

--------------------------------------------------------------------------------

EXHIBIT 10.2


Capitalized terms that are used but not defined herein have the meaning ascribed
to them in the Plan.
2.2
    The Cash Units shall be credited to a separate account maintained for the
Grantee on the books and records of the Company (the “Account”). All amounts
credited to the Account shall continue for all purposes to be part of the
general assets of the Company.
Section 3.
    CONSIDERATION.
The grant of the Cash Units is made in consideration of the services to be
rendered by the Grantee to the Company.
Section 4.
    VESTING.
4.1
    Except as otherwise provided herein, provided that the Grantee remains in
Continuous Service, at the sole discretion of the Compensation and Benefits
Committee, through the applicable vesting date, the Cash Units will vest in
accordance with the following schedule (the period during which restrictions
apply, the “Restricted Period”):
Vesting Date
Number of Cash Units That Vest
April 1, 2017
1/3
April 1, 2018
1/3
April 1, 2019
1/3

Upon vesting, and Grantee meeting the applicable requirements for vesting
contained in this Agreement, the Cash units will marked to market and paid out
to the Grantee in cash at the Fair Market Value on the vesting date.
4.2
    The foregoing vesting schedule notwithstanding, if the Grantee’s Continuous
Service terminates as a result of the Grantee’s death, Disability, a termination
by the Company or an Affiliate without Cause or a termination by the Grantee for
Good Reason, 100% of the unvested Cash Units shall vest as of the date of such
termination.
4.3
    The foregoing vesting schedule notwithstanding, if a Change in Control
occurs and the Grantee’s Continuous Service is terminated by the Company or an
Affiliate without Cause or by the Grantee for Good Reason, and the Grantee’s
date of termination occurs (or in the case of the Grantee’s termination of
Continuous Service for Good Reason, the event giving rise to Good Reason occurs)
within twelve (12) months following the Change in Control, all unvested Cash
Units shall automatically become 100% vested on the Grantee’s date of
termination.


4

--------------------------------------------------------------------------------

EXHIBIT 10.2


Section 5.
    RESTRICTIONS.
Subject to any exceptions set forth in this Agreement or the Plan, during the
Restricted Period and until such time as the Cash Units are settled in
accordance with Section Section 6, the Cash Units or the rights relating thereto
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Grantee. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Cash Units or the rights relating
thereto shall be wholly ineffective and, if any such attempt is made, the Cash
Units will be forfeited by the Grantee and all of the Grantee’s rights to such
units shall immediately terminate without any payment or consideration by the
Company.
Section 6.
    SETTLEMENT OF CASH UNITS.
6.1
    Subject to Section 9 hereof, promptly following the vesting date, and in any
event no later than March 15 of the calendar year following the calendar year in
which such vesting occurs, the Company shall deliver to the Grantee cash equal
to the Fair Market Value of the Cash Units on the vesting date.
6.2
    If the Grantee is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Committee, at a time when the
Grantee becomes eligible for settlement of the CUs upon his “separation from
service” within the meaning of Section 409A of the Code, then to the extent
necessary to prevent any accelerated or additional tax under Section 409A of the
Code, such settlement will be delayed until the earlier of: (a) the date that is
six months following the Grantee’s separation from service and (b) the Grantee’s
death.
Section 7.
    NO RIGHT TO CONTINUED SERVICE.
Neither the Plan nor this Agreement shall confer upon the Grantee any right to
be retained in any position, as an Employee or Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Grantee’s Continuous Service at any time, with
or without Cause.
Section 8.
    ADJUSTMENTS.
If any change is made to the outstanding Common Stock or the capital structure
of the Company, if required, the Cash Units shall be adjusted or terminated in
any manner as contemplated by of the Plan.
Section 9.
    TAX LIABILITY AND WITHHOLDING.


5

--------------------------------------------------------------------------------

EXHIBIT 10.2


9.1
    The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
the Plan, the amount of any required withholding taxes in respect of the Cash
Units and to take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes.
9.2
    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the Cash Units; and (b) does not commit
to structure the Cash Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items.
Section 10.
    MISCELLANEOUS PROVISIONS
10.1
    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.
10.2
    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.
10.3
    Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.
10.4
    Cash Units Subject to Plan. This Agreement is subject to the Plan as
approved by the Company’s Compensation and Benefits Committee. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.
10.5
    Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and


6

--------------------------------------------------------------------------------

EXHIBIT 10.2


assigns of the Company. Subject to the restrictions on transfer set forth
herein, this Agreement will be binding upon the Grantee and the Grantee’s
beneficiaries, executors, administrators and the person(s) to whom the Cash
Units may be transferred by will or the laws of descent or distribution.
10.6
    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
10.7
    Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Cash Units in this Agreement does not create any contractual right or
other right to receive any Cash Units or other Awards in the future. Future
Awards, if any, will be at the sole discretion of the Company. Any amendment,
modification, or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Grantee’s employment with the
Company.
10.8
    Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Cash Units, prospectively or retroactively; provided, that, no
such amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent.
10.9
    Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.
10.10
    No Impact on Other Benefits. The value of the Grantee’s Cash Units is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit,
except to the extent required under the terms of any qualified pension plan.
10.11
    Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to


7

--------------------------------------------------------------------------------

EXHIBIT 10.2


preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing an original
signature.
10.12
    Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Cash Units subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the Cash Units
and that the Grantee has been advised to consult a tax advisor prior to such
vesting.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Westmoreland Coal Company


 
By: _____________________


Name: Jennifer Grafton
Title: Senior Vice President and Chief Administrative Officer



 




 
By: _____________________


Name: __________________



6671873_1
Rev. 7/19/2016


8